DETAILED ACTION
	This is the first action in response to application 17/034,038 filed September 28, 2020, with benefit to provisional application 63/037,703 filed June 11, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner has noted that no information disclosure statement (IDS) has been submitted with the application. The applicant is reminded of their duty to disclose under 37 C.F.R. 1.56. See MPEP 609.04(b) for information on timing requirement related to the submission of information disclosure statements.

Specification
The disclosure is objected to because of the following informalities:
“comprises” on line 6 of paragraph 13 should read “comprise”
“innovation” on line 1 of paragraph 25 should read “invention”
“housing 102” on line 4 of paragraph 31 should read “housing 104”
Appropriate correction is required.

 Claim Objections
Claim 5 is objected to because “an external object” on line 3 of the claim should read “the external object”. However, if the “external object” of claim 5 is different from the “external object” of claim 1, line 8, the “external object” of claim 5 should be referred to as “a second external object” or otherwise distinguished from the external object of claim 1. Appropriate correction is required. 
Claim 8 is objected to because “enables fluid dispersal element” on line 7 of the claim should read “enables the fluid dispersal element”.  Appropriate correction is required.

Claim Interpretation – 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholders are not preceded by a structural modifier.  Such claim limitations are: 
a “fluid storage component”, as it appears in claims 8, and 16
a “pumping element”, as it appears in claims 8 and 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the limitation a “fluid storage component” of as it appears in claims 8 and 16, the limitation includes the generic placeholder “component” which is modified by the functional language “for retaining the cleaning solution”. The modifier “fluid storage” does not provide sufficient structure to perform the recited function. In view of paragraph 30, lines 3-4 of the instant application, a “fluid storage component” is understood to be any type of container comprising a housing and interior reservoir which is capable of retaining a cleaning solution, or equivalents thereof. 
Regarding the limitation a “pumping element” of claims 8 and 16, the limitation includes the generic placeholder “element” modified by the functional language “enables fluid dispersal element of disperse a quantity of the cleaning solution”. The modifier “pumping” does not provide sufficient structure to perform the claimed function. In view of paragraph 36, lines 4-6, a “pumping element” is understood to be a motor connected to a circuit board that actuates fluid dispersal from a dispensing apparatus, or equivalents. 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f). 

Claim Interpretation – Definition of Claim Limitations
The examiner provides the following interpretations of certain claim limitations to promote the clarity of the record, although these limitations do NOT invoke 35 U.S.C. 112 (f). 
An “active motion sensor” is understood to be a sensor that sends out a signal and detects its reflection to detect movement. This is in opposition to a passive sensor which does not send out a signal and instead detects signals that originate from the scanned environment. This interpretation is informed by Arrow Electronics’ webpage “How Do Motion Sensors Work? Types and Applications”, published February 2018 and authored by Miguel Gudino (hereinafter referred to as Gudino).
A “disinfectant solution” and a “sanitizing solution”, as used in claims 2 and 3, respectively, are both recognized as any solution capable of reducing the amount of active microbes on a surface. Although paragraph 7, lines 3-10 of the instant application define a sanitizing solution as generally having a broader (affecting more types of pathogenic microbes) but weaker effect against pathogenic microbes and define a disinfecting solution as having a more potent and targeted (affecting a narrower range of pathogen types) effect against pathogenic microbes, such a generalized and relative distinction between the two types of solutions does not offer sufficient support to distinguish between the two types of solutions.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kollin, international application publication 2019/081006 A1.
Regarding claim 1, Kollin discloses An automatic dispensing system (apparatus to automatically spray germicide, paragraph 3, line 8) comprising: 
a fluid storage component (housing having a holder with a container 107 of germicide, Figure 1, paragraph 27, lines 4-6); 
a distribution component (distributor 114 adapted to provide at least two nozzles 113 with germicide, Figure 1, paragraph 31, lines 1-3) in fluid communication with the fluid storage component (germicide of bottle conveyed through distributor to nozzles, paragraph 33, lines 5-7); and 
at least one fluid dispensing component comprising a motion sensing element (a vibration sensor, paragraph 3, lines 4-5; a second sensor which is a motion sensor, paragraph 6, lines 1-2. Examiner has considered both sensors as parts of one element) and a fluid dispersal element (nozzles 113, Figure 1, paragraph 31, lines 2-4) wherein the fluid dispensing component is supplied by the distribution component (distributor 114 adapted to provide at least two nozzles 113 with germicide, paragraph 31, line 1); 
Claim 1 further requires that the fluid dispersal element disperse a fluid after the motion sensing element stops detecting the presence of an external object, which the invention of Kollin is capable of because the vibration sensor activates a program sequence that leads to the dispersion of germicide (paragraph 34, lines 7-19) but the motion sensor of Kollin prevents dispersion of fluid within the program sequence when an object is detected (advantage of having an additional sensor lies in the ability to interrupt the program sequence when an object is detected adjacent to the handle, paragraph 35, lines 3-5) such that fluid dispersion could not occur until after the object stops being detected. 

Regarding claim 2, Kollin further teaches that the fluid is a disinfectant solution (germicide, such as disinfectant in liquid form is sprayed by a shooting mechanism, paragraph 27, lines 5-6). 

Regarding claim 3 Kollin further teaches that the fluid is a sanitizing solution (germicide, such as disinfectant in liquid form is sprayed by a shooting mechanism, paragraph 27, lines 5-6). 

Regarding claim 4 Kollin further teaches that the fluid dispersal element disperses the fluid in an aerosolized spray (nozzles 113 can be sprayed simultaneously forming a cloud of germicide spray, paragraph 31, lines 2-4. Also see paragraph 29, lines 3-4, which describes how the germicide can be stored in an aerosol bottle or can, which a person having ordinary skill in the art would recognize as resulting in an aerosolized spray when the aerosol is released).

Regarding claim 5, Kollin discloses the automatic dispensing system of claim 1 (discussed above), wherein the fluid dispersal element disperses the fluid a predetermined period of time after the motion sensing element stops detecting the presence of an external object (paragraph 34, lines 9-18, discusses a program sequence activated by the vibration sensor wherein 5-20 seconds after activation the germicide is dispersed by actuating servomotor 316 but dispersal is prevented if the vibration sensor still detects a user).

Regarding claim 7, Kollin discloses the automatic dispensing system of claim 1 (discussed above), wherein the automatic dispensing system is battery powered (power supply compartment 423 used for batteries, paragraph 39, lines 3-5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kollin, international application publication 2019/081006 A1, in further view of Sipinski, US Patent No. 8,459,499 B2 and as evidenced by Gudino (Arrow Electronics’ webpage “How Do Motion Sensors Work? Types and Applications”, published February 2018).
Regarding claim 6, Kollin teaches the automatic dispensing system of claim 1 (discussed above) including a motion sensor, but the motion sensor is only explicitly described as being an infrared or piezoelectric sensor (paragraph 47, lines 4-6) which are not active motion sensors because they do not operate by sending out a signal and detecting its reflection. Thereby, Kollin does not teach that the motion sensing element is an active motion sensor.
However, in the analogous art of automatic dispenser control, Sipinski describes the operation of a dispensing unit configured to automatically discharge fluid from a container after a motion sensor detects motion (abstract) in which the motion sensor may be an infrared reflective sensor, an ultrasonic motion sensor, or a radar or microwave sensor (column 3, lines 62-67), which a person having ordinary skill in the art would recognize as active motion sensors because they operate by sending out a signal and detecting its reflection. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Kollin by substituting the infrared or piezo electric sensor of Kollin for the active ultrasonic or microwave sensor of Sipinski because Sipinski recognized that any type of motion detector, including active motion detectors, can be incorporated into a dispensing apparatus (any other type of motion detector may be utilized, column 3, lines 62-67) and configured to activate a dispenser (abstract) without the choice of sensor producing an unexpected result.  Additionally, as evidenced by Gudino, microwave sensors were known to have the benefit of covering a larger area than passive infrared sensors (page 4, see text on lines below the caption for Figure 3) which would further motivate a person of ordinary skill in the art to substitute the passive infrared sensors of Kollin for the active motion sensors of Sipinski.

Claim 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kollin, international application publication 2019/081006 A1.
Regarding claim 8, Kollin discloses An automatic dispensing system for dispensing a cleaning solution (apparatus to automatically spray germicide, paragraph 3, line 8. Germicide is a cleaning solution) comprising: 
a fluid storage component for retaining the cleaning solution (housing having a holder with a container 107 of germicide, Figure 1, paragraph 27, lines 4-6)
a distribution component (distributor 114 adapted to provide at least two nozzles 113 with germicide, Figure 1, paragraph 31, lines 1-3) in fluid communication with the fluid storage component (germicide of bottle conveyed through distributor to nozzles, paragraph 32, lines 5-7. Bottle is a container of the storage component); and 
a plurality of fluid dispensing components component, each fluid dispensing component comprising a motion sensing element (a vibration sensor, paragraph 3, lines 4-5; a second sensor which is a motion sensor, paragraph 6, lines 1-2. Examiner has considered both sensors as parts of one element), a pumping element (servomotor 16, Figure 1, paragraph 30, line 9) and a fluid dispersal element (nozzles 113, Figure 1, paragraph 31, lines 2-4); wherein the fluid dispensing components are supplied by the distribution component (distributor 114 adapted to provide at least two nozzles 113 with germicide, paragraph 31, line 1);
and wherein the pumping element enables fluid dispersal element to disperse a quantity of the cleaning solution (paragraph 30, lines 5-13 describe how servomotor 116 moves sliding element 110 to actuate flow of germicide through nozzles) after the motion sensing element stops detecting the presence of an external object (see paragraph 34, lines 7-19 and paragraph 35, lines 3-5, previously discussed with regards to claim 1, which describe how motion sensing element initiates program sequence to dispense germicide but prevents spray until sensor no long detects an object).
	Although Kollin does teach at least two fluid dispersal elements (nozzles), Kollin does not teach each fluid dispensing component comprising a motion sensing element, a pumping element, and a fluid dispersal element because the multiple nozzles of Kollin are depicted as all being associated with a single pumping element (servomotor 116) and single sensing element (associated with control circuit 117) (see Figure 1; two nozzles 103 depicted with only one servomotor 116 and one control circuit 117). However, it would be obvious to a person having ordinary skill in the art to duplicate the sensors and servomotors of Kollin such that each nozzle is associated with its own pumping and sensing element because doing so would not yield a new or unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), as cited in MPEP 2144.04(VI)(B).

Regarding claim 9, Kollin teaches The automatic dispensing system of claim 8 (discussed above), wherein a vibration sensor activates a built-in valve on a bottle 107 of aerosol germicide [via a servomotor 116 that actuates a sliding element 110 to push down on the bottle and open the valve] to release the germicide through the nozzles (Figure 1, paragraph 30, lines 5-12). Therefore, the built-in valve of Kollin constitutes a valve activated by the motion sensing element to release the cleaning solution into the fluid dispersal element and the built-in valve can be considered part of the distribution system since it plays a role in distributing fluid to the nozzles.

Regarding claim 10, Kollin teaches the automatic dispensing system of claim 8 (discussed above), wherein the motion sensing element comprises a sensing circuit and a circuit board (control circuit 117 on top board 118, Figure 1, paragraph 29, lines 12-14) in electrical communication with the pumping element (vibration detected by sensor activates program sequence which starts the servomotor, paragraph 34, lines 9-11). The “sensing circuit” of the motion sensing element is part of the circuit board within the invention of Kollin (vibration sensor is usually mounted on a control circuit apparatus, paragraph 34, lines 8-9).

	Regarding claim 11, Kollin teaches the automatic dispensing system of claim 8 (discussed above), wherein each fluid dispensing component further comprises a timer (control circuit [117] may be programmed to provide predetermined delay between signals, paragraph 5, lines 1-3 [and thus is a timer]), in electrical communication with the motion sensing element (vibration sensor is usually mounted on a control circuit apparatus, paragraph 34, lines 8-9 [Sensor understood to be in electric communication with timer of control circuit]). It would be obvious to duplicate the timer of Kollin (control circuit 117) such that each fluid dispensing component has its own timer. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 

Regarding claim 12, Kollin discloses The automatic dispensing system of claim 11 (discussed above), wherein each timer delays the dispersal of the quantity of the cleaning solution a predetermined period of time after the motion sensing element stops detecting the presence of the external object (Paragraph 34, lines 9-21, describes how the vibration sensor activates a pumping element [via the control circuit] after a predetermined delay of 5-20 seconds since a user interaction with a handle was detected and describes how the pumping element is not actuated until the sensor stops detecting the user). See claim 11 regarding the understanding that it would be obvious to duplicate the timer (control circuit) of Kollin. 

Regarding claim 13, Kollin further teaches that the predetermined period of time is adjustable (the predetermined time or delay can be adjusted as preferred, paragraph 34, lines 18-19). 

Regarding claim 14, Kollin teaches The automatic dispensing system of claim 8 (discussed above), wherein each fluid dispensing component is battery powered (power supply compartment 423 used for batteries, paragraph 39, lines 3-5). More particularly, the power supply (batteries) of Kollin power the servomotor (recognized as part of the fluid dispensing component) to dispense germicide (paragraph 39, lines 1-3).

Regarding claim 15, Kollin teaches The automatic dispensing system of claim 8 (discussed above), wherein each fluid dispensing component further comprises a spray angle adjusting element (angled surfaces allowing the nozzles to spray in different directions, Paragraph 32, lines 1-2).

Regarding claim 16, Kollin discloses An automatic dispensing system for dispensing a cleaning solution (apparatus to automatically spray germicide, paragraph 3, line 8. Germicide is a cleaning solution) comprising: a fluid storage component for retaining the cleaning solution (housing having a holder with a container 107 of germicide, Figure 1, paragraph 27, lines 4-6); a distribution component (distributor 114 adapted to provide at least two nozzles 113 with germicide, Figure 1, paragraph 31, lines 1-3) in fluid communication with the fluid storage component (germicide of bottle conveyed through distributor to nozzles, paragraph 32, lines 5-7. Bottle is a container of the storage component); and a plurality of fluid dispensing components, each fluid dispensing component comprising a motion sensing element (a vibration sensor, paragraph 3, lines 4-5; a second sensor which is a motion sensor, paragraph 6, lines 1-2. Examiner has considered both sensors as parts of one element), a pumping element (servomotor 16, Figure 1, paragraph 30, line 9), a timer (control circuit [117] may be programmed to provide predetermined delay between signals, paragraph 5, lines 1-3. Thus, the control circuit is a timer), and a fluid dispersal element (nozzles 113, Figure 1, paragraph 31, lines 2-4) and wherein the fluid dispensing components are supplied by the distributor components (distributor 114 adapted to provide at least two nozzles 113 with germicide, paragraph 31, line 1); and wherein the pumping element enables fluid dispersal element to disperse a quantity of the cleaning solution (paragraph 30, lines 5-13 describe how servomotor 116 moves sliding element 110 to actuate flow of germicide through nozzles) a predetermined period of time set by the timer after the motion sensing element stops detecting the presence of an external object (Paragraph 34, lines 9-21, describes how vibration sensor activates pumping element after predetermined delay of 5-20 seconds after detecting a user interacting with a handle and describes how the pumping element is not actuated until sensor stops detecting user).
Although Kollin does teach at least two fluid dispersal elements (nozzles), Kollin does not teach each fluid dispensing component comprising a motion sensing element, a pumping element, a timer, and a fluid dispersal element because the multiple nozzles of Kollin are depicted as all being associated with a single pumping element (servomotor 116) and single sensing element and timer (sensing element and timer are associated with control circuit 117) (see Figure 1; two nozzles 103 depicted with only one servomotor 116 and one control circuit 117). However, it would be obvious to a person having ordinary skill in the art to duplicate the sensor, timer, and servomotor of Kollin because doing so would not yield a new or unexpected result. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), as cited in MPEP 2144.04(VI)(B).

Regarding claim 17, Kollin teaches the automatic dispensing system of claim 16, wherein the motion sensing element comprises a sensing circuit and a circuit board (control circuit 117, Figure 1, paragraph 29, lines 12-14; control circuit understood to comprise sensing circuit, paragraph 34, lines 8-9) in electrical communication with the timer (also part of control circuit as discussed with regards to claim 16) and the pumping element (servomotor). Since the sensing circuit, circuit board, and timer are all part of the control circuit of Kollin, they are understood to be in electrical communication with each other and are further taught as being in communication with the pumping element (vibrations detected by the vibration sensor activate a program sequence which starts the servomotor, paragraph 34, lines 9-11).

Regarding claim 18, Kollin teaches the automatic dispensing system of claim 16 (discussed above), wherein the distribution component comprises a valve (built-in valve on a bottle 107 of aerosol germicide, paragraph 30, lines 5-7)  wherein a control circuit apparatus, which includes a vibration sensor (vibration sensor is usually mounted on a control circuit apparatus, paragraph 34, lines 8-9) and a timer (control circuit may be programmed to provide predetermined delay between signals, paragraph 5, lines 1-3), is configured to activate the valve by actuating a servomotor a predetermined amount of time after the sensor has detected a user (paragraph 30, lines 5-12). Therefore, it is evident that Kollin teaches that the valve is activated by the timer to release the cleaning solution into the fluid dispersal element.

Regarding claim 19, Kollin teaches The automatic dispensing system of claim 16 (discussed above), wherein each fluid dispensing component further comprises a spray angle adjusting element (angled surfaces allowing the nozzles to spray in different directions, Paragraph 32, lines 1-2).

Regarding claim 20, Kollin teaches The automatic dispensing system of claim 16 (discussed above), wherein the fluid dispersal element is manually activatable (second sensor may be a pressure sensor activated upon pressing of the push-button by a user, paragraph 8).
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sassoon, US 2006/0243762 A1, discloses a controllable door handle sanitizer system that comprises a motion sensor, spray valve, motor, germicide, container, and a timing circuit. 
Samaras, US 2012/0251387 A1, discloses a door handle sanitizing cassette (abstract) that includes a sanitizing liquid stored in a reservoir, a pump, timer, motion sensor, and dispensing element (see especially paragraph 25, Figures 5-61). 
Zaima et al., US 2012/0218106 A1, discloses a dispenser assembly for dispensing a disinfectant fluid which comprises a container, pump mechanism, valve system, and nozzle (see especially paragraphs 48-52). 
Chong et al., international application publication WO 2020/014612 A1, discloses various embodiments of surface decontamination devices, many of which involve a dispenser that releases a cleaning fluid after a sensor activates a motor (see especially paragraphs 122-123).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797